UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1625


LIBBY DEREECE MYERS,

                Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (3:14-cv-00655-RLV-DCK)


Submitted:   September 29, 2016           Decided:   October 3, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Libby Dereece Myers, Appellant Pro Se.   Marc David Epstein,
SOCIAL   SECURITY ADMINISTRATION, Baltimore,  Maryland,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Libby    Dereece      Myers     appeals       the   district     court’s    order

accepting      the   magistrate        judge’s      recommendation      and    upholding

the Commissioner’s denial of disability insurance benefits.                            We

have     reviewed      the     record     and       find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      Myers    v.      Colvin,    No.       3:14-cv-00655-RLV-DCK        (W.D.N.C.

Mar. 30, 2016).            We dispense with oral argument because the

facts    and   legal      contentions      are      adequately   presented        in   the

materials      before     this   court     and      argument    would    not    aid    the

decisional process.

                                                                                AFFIRMED




                                              2